Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 10003886 to El Zur (hereinafter El Zur) in view of US PG Pub 2006/0150520 to Hamazaki (hereinafter Hamazaki) and US patent 5449987 to McMillan (hereafter McMillan).
Regarding claim 1, the automated window system is shown in El Zur in figures 1-5 with one or more automated windows 211, each window comprising: one or more actuators (system can manage windows including opening and closing as in step 310 and as such the window must have an actuator); a controller (with 100 and 230); wherein the controller controls the one or more actuators (figures 3-5); non-volatile memory for data storage 120 comprising stored settings and system data; one or more user input devices (with user I/O 130, user input step 306); wherein the one or more user input devices receive user input data; a network device; wherein the network device communicates to all the motorized windows in the automated window system (with communications 140, further taught in columns 3 and 4); one or more sensors (steps 302, 304, 306, further taught in columns 7, 8, and 13), wherein the one or more sensors comprise: at least one local sensor at each motorized window and at least one remote sensor (sensors can includes noise, temperature, precipitation and other local sensors 
While El Zur includes some actuator in order to move the windows, El Zur is silent as to whether the actuator includes a motor, whether the user input includes direct control, and whether the commands are hierarchical.
A motorized actuator is shown in Hamazaki in the embodiment of figure 6 (with generic features from figures 1-5 and 7-14) with a window 9 being moved by an actuator including motor 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of El Zur with the motor actuator of Hamazaki because motorized actuators were known in the art to provide for easy operation of windows and doors, to be readily available and easy to install, and the work well in sensor controlled systems as shown in Hamazaki.
A system with multiple controls including direct user control that are hierarchical is shown in McMillan in figures 1-10B where window 20 can be moved by motorized operator 26 based on direct user input (wall control 30 with switch 32), and commands based on local and remote sensors (thermostat 64, remote control 78, rain sensor 82) and to prioritize the commands as further taught in columns 3 and 12 to achieve a desired hierarchy of commands including prioritization of user input over remote input.

Regarding claim 2, the user input can come from a mobile device as taught in columns 3, 4, and 13, the determination command (step 306) includes sensor, stored, and user data, and the memory can store user and system data as shown in steps 402-412 in El Zur.
Regarding claim 3, the sensors include at least environmental sensors as taught in column 8.
Regarding claim 4, the system can send and receive data to the cloud network and thus is configured to mirror settings with the cloud network in El Zur.
Regarding claim 5, the processor 110 is configured to receive signals from the cloud and transmit data to the cloud in El Zur.
Regarding claim 6, the motorized actuator includes electric motor 17 and means 30, 31 for sliding the window 9 in Hamazaki.
Regarding claim 7, the system includes wireless as taught in columns 3 and 4 and the mobile device is connected to the network device (with user I/O 130 and communications 140) in El Zur.
Regarding claim 8, the wireless system of El Zur can include any known wireless interface, as taught in columns 3 and 4, and the system is able to operate all functions based solely on the stored settings and sensor data (figure 4) without user or cloud input in El Zur.  While El Zur does not specifically teach Bluetooth mesh, examiner acknowledges applicant’s acceptance of examiner’s Official Notice that Bluetooth mesh was old and well known in the art.  As no arguments rebutted this fact it is now considered admitted prior art.  It would have been obvious to one of ordinary skill in the art before 
Regarding claim 9, the network devices and mobile devices can broadcast global data but window control (individual network and mobile device) control is based on the individual data in El Zur.
Regarding claim 11, the general management scheme of El Zur as taught in columns 11-14 is to allow for control of the windows 211 based on local information (in particular noise) with additional (secondary) cloud control as taught in column 4.
Regarding claim 12, the system is controlled by the cloud based network as taught in column 14 of El Zur.
Regarding claim 14, the stored settings include factory presets, charts and data informing the processor and can include calendars (at least time and weather control shown in figure 4 would include calendar) in El Zur.
Regarding claim 15, the system collects real-time data via the sensors and other means such as the internet (figure 4) including weather data (temperature, precipitation, winds, thunder) and the data modifies the previous stored settings (e.g. updated weather data changes scheduled time of day/light based operation) in El Zur.
Regarding claim 16, the real-time data is used with the user and stored settings (see for example figures 3 and 4) in El Zur.
Regarding claim 17, the system power can include batteries and solar as taught in columns 3, 4, 13, and 14 in El Zur.

Regarding claim 19, the motorized actuator includes a motor 17, a toothed gear 31, and a toothed gear track 30 mounted to slidable segment 9 such that rotation of the gear in one direction opens the slidable segment and the opposite direction closes it in from 90 in Hamazaki.
Regarding claim 20, the wireless system of El Zur can include any known wired interface, standard, and protocol, as taught in columns 3 and 4 in El Zur.  While El Zur does not specifically teach wired interface being Ethernet protocol, examiner takes Official Notice that Ethernet protocol was old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of El Zur, having the motorized actuator of Hamazaki and the direct user control and hierarchical commands of McMillan, with Ethernet protocol because Ethernet was a known and reliable form of wired internet protocol that was easy to use in a control system to allow for communications.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Zur, Hamazaki, and McMillan, as applied to claims 1-9, 11, 12, and 14-20 above, and further in view of US PG Pub 2015/0188983 to Elias (hereinafter Elias).
Regarding claim 10, while El Zur teaches user mobile device and cloud control, El Zur is silent as to cloud syncing (storage commands when out of range).  This is shown in Elias in figures 1-6 where changes as stored locally for upload when in network/cloud range as further taught in paragraph [0084].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of El Zur, having the motorized actuator of Hamazaki and the direct user control and hierarchical commands of McMillan, with the storage and command upload .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Zur, Hamazaki, and McMillan, as applied to claims 1-9, 11, 12, and 14-20 above, and further in view of US patent 9800429 to Crayford (hereinafter Crayford).
Regarding claim 13, El Zur is silent as to the use and limitation of passkeys.  This is shown in Crayford in figures 1-22C where user actions can be permitted by passkey and the permissions can be limited by a master user to only certain actions and changes as further taught in columns 23-24.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of El Zur, having the motorized actuator of Hamazaki and the direct user control and hierarchical commands of McMillan, with the storage and passkey and limited access arrangement of Crayford because passkeys were known in the art to provide control only to authorized users and the limited access can be desirable based on the relationship of the user to the master/owner (child, limited time guest, employee, etc… as taught in column 23 of Crayford).

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the 112b rejections, examiner notes the issues have been resolved by amendment and the rejections have been withdrawn.
In regards to applicant’s arguments directed to the 103 rejections, examiner notes applicant’s arguments are directed to the hierarchical control of claim 1.  Applicant argues that McMillan fails to teach both the specific controls (primary based on stored settings/local data and secondary based on remote data) and the specific hierarchical order (direct then primary then secondary).  Examiner notes .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak